Citation Nr: 1509654	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to service connection for a right knee disability. 

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to November 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system was conducted.

The issues of entitlement to service connection for a heart disorder and entitlement to service connection for a skin condition have been raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial rating, in excess of 50 percent, for PTSD, entitlement to service connection for a lumbar spine disability, and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The more probative evidence fails to demonstrate that the Veteran has bilateral hearing loss that is related to his active duty service.

2.  The more probative evidence fails to demonstrate that the Veteran has tinnitus that is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for the establishment of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, in an August 2009 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examination provided for hearing loss and tinnitus are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he believes is the result of his active duty service.  There is no competent, probative evidence providing current diagnoses or linking his claimed disorders to military service and the claims will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Hearing loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels.

The pertinent evidence shows that a VA audiological examination dated November 2009 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
15
10
10
15
10

The November 2009 VA examination indicated that the Veteran did not have hearing loss for VA purposes.  38 C.F.R. § 3.385.  In the absence of proof of a present disability, there is no valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since the competent evidence does not show hearing loss for VA purposes, service connection is not warranted for this disorder.

The VA examiner in the November 2009 VA examination noted that the Veteran did not complain of tinnitus.  The examiner opined that the Veteran did not have tinnitus related to his active duty service because he did not report that he had tinnitus at the November 2009 VA examination.  There is no evidence of record in which the Veteran states that he has tinnitus.  

While the Board notes and concedes that the Veteran experienced excessive noise exposure during active duty service, as there is no current disability for VA purposes, there can be no link between the in-service exposure and a current disability.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

While the Veteran can attest to subjective hearing loss, the Veteran is not competent to provide an objective determination of the level of hearing loss, as required under 38 C.F.R. § 3.385.  Therefore, his opinion as to whether he has hearing loss for VA purposes is entitled to little to no probative weight.  See Cromley v. Brown, 7 Vet.App. 376, 379 (1995).  

The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this instance, however, the Veteran himself stated that he did not have tinnitus in the November 2009 VA audiological examination.  In addition, again, the Board cannot find any evidence where the Veteran complains of tinnitus, to include review of both the lay and medical evidence of record.  

In this instance, the Board finds that the medical evidence is more probative than the Veteran's lay statements with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.

Therefore, given the record before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Accordingly, the Veteran's claims for service connection for bilateral hearing loss and tinnitus must be denied, as the Veteran does not exhibit hearing loss for VA purposes.  Thus, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran's claims for an increased initial rating for PTSD, entitlement to service connection for a lumbar spine disability and entitlement to service connection for a right knee disability require further development.  In addition, the Board finds that an opinion with regard to a TDIU is required.  

The Veteran contends that his right knee disability is related to his active duty service.  A December 2009 VA examination noted that the Veteran had a current right knee diagnosis of inferior patellar tendon repair according to an October 2008 x-ray report.  The examiner then noted that the Veteran did have in-service knee problems in July 2000, as well as evidence that he had a ruptured patellar tendon in October 2008 that was subsequently repaired.  Given that there was no complaint of record between 2000 and 2008, the examiner stated that it was less likely as not that the Veteran's tendon rupture was related to his in-service contusion.  The examiner then noted that if records could be produced from the eight year period where there was no complaint, he would review those and reassess his opinion.  

The Board finds that the opinion provided in the December 2009 VA examination is inadequate as it failed to provide a rationale, other than the absence of records, without addressing whether a contusion of the right knee could cause or lead to a tendon rupture.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, it must provide an adequate one.).  A new VA examination is warranted. 

The Board finds that an examination is required to address the Veteran's claim for a lumbar spine disability.  The Veteran contends that he has recurring back pain as noted in his November 2009 VA examination.  While the current VA treatment records do not note any treatment for a lumbar spine disability, as noted in the January 2015 statement from the Veteran's representative, musculoskeletal pain has been found to be associated with PTSD.  As the Veteran is currently service connected for PTSD, the Board finds that an opinion with regard to secondary service connection is warranted.  Moreover, the Veteran's representative notes that it would not be unusual for the back to have problems after years of "man handling howitzers and projectiles both in training and in combat."  

The Veteran is service-connected for PTSD currently evaluated as 50 percent disabling.  In the January 2010 rating decision, the RO relied on a November 2009 VA examination in assigning the Veteran's 50 percent evaluation.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, as the record indicates that the Veteran might be only marginally employed as a result of his PTSD requiring an opinion regarding the Veteran's ability to secure or follow a substantially gainful occupation, a new examination is necessary to address the current severity level of the Veteran's PTSD.  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

With regard to the issue of a TDIU, the Board notes that The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU is part of an increased rating claim when such issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, as stated above, there is some indication that the Veteran's PTSD only allows for marginal employment.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011). The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), then a TDIU rating may be assigned under 4.16(b).  

The Board finds that a social and industrial survey should be provided to determine if the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation as well as whether his PTSD allows for merely marginal employment.  For example, a Veteran may be considered as unemployable when his current employment is provided with special consideration or accommodation is given on account of the Veteran's disability.  See 38 C.F.R. 
§ 4.18.  The Veteran stated at his November 2009 VA psychiatric examination that he really liked his current boss because he was willing to work around the Veteran's issues, indicating that without the special accommodation the Veteran might not be employable.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by a physician with appropriate expertise. The purpose of the examination is to determine the etiology of the Veteran's right knee disability and any lumbar spine disability, to include whether these disabilities began during active service or are related any incident thereof, to include as secondary to the Veteran's service-connected PTSD.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the Veteran's in-service treatment records, the current VA treatment records and the Veteran's lay statements regard ongoing pain in his right knee.  With regard to any lumbar spine disability, the examiner should address the contentions that the Veteran's lumbar spine disability could be secondarily related to his service-connected PTSD.  In addition, the examiner should address the Veteran's contention that it would not be unusual for the back to have problems after years of "man handling howitzers and projectiles both in training and in combat," such that with long term altered gait and stance, other joints can be affected.  

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran's right knee disability and/or his lumbar spine disability began during active service or is related to any incident of service.

e.  The examiner must also address whether the Veteran's lumbar spine or right knee disability is secondarily related to or aggravated by the Veteran's service-connected PTSD.

e.  In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity level of his service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology should be considered, in particular the examiner should specifically address  the Veteran's occupational and social impairment resulting from his service connected PTSD.  

3.  After the Veteran's psychiatric examination has been completed, request a social and industrial survey to determine the effect of the severity of the Veteran's service-connected PTSD on his ability to obtain and maintain employment.

The examiner should expressly describe what types of employment activities are limited because of his service-connected disability alone.  The examiner should also describe what type(s) of employment, if any, is feasible given the functional impairment of the Veteran's disability.  The examiner should render an opinion as to whether or not the Veteran's service-connected PTSD causes him to be unable to obtain and retain substantially gainful employment 

The examiner should also address whether the Veteran's PTSD merely allows for marginal employment.  In this regard the examiner should consider whether the Veteran would be able to maintain employment without the help of supervisors that accommodate the Veteran's psychiatric disability, such as the Veteran's current supervisor.

A complete rationale should be given for all opinions and conclusions expressed.

Please send the claims folder to the examiner for review in conjunction with the examination.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


